    Case 18-25700          Doc 18   Filed 09/30/18 Entered 09/30/18 23:24:10            Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−25700
                                                 Chapter: 7
                                         Judge: Donald R Cassling

In Re:
   Portia Gibson
   5237 W Crystal St
   Apt 1
   Chicago, IL 60651
Social Security No.:
   xxx−xx−0511
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                             219 South Dearborn, Courtroom 619, Chicago, IL 60604

                                       on October 23, 2018 at 09:30 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: September 28, 2018                              Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-25700               Doc 18         Filed 09/30/18 Entered 09/30/18 23:24:10                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Portia Gibson                                                              Case No. : 18−25700
5237 W Crystal St                                                          Chapter : 7
Apt 1                                                                      Judge :    Donald R Cassling
Chicago, IL 60651
SSN: xxx−xx−0511 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Schedule C (Form 106C).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: September 28, 2018                                                 Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
           Case 18-25700           Doc 18       Filed 09/30/18 Entered 09/30/18 23:24:10                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-25700-DRC
Portia Gibson                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: dgomez                       Page 1 of 1                          Date Rcvd: Sep 28, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 13


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 30, 2018.
db             +Portia Gibson,    5237 W Crystal St,    Apt 1,   Chicago, IL 60651-1467
27070258       +Allstate,    2012 Corp Lane Ste 108,    PO Box 4310,   Naperville IL 60567
27070254       +Credit One,    PO Box 1269,   Greenville SC 29602-1269
27112187       +Jonathan Gibson,    5237 W Crystal St,    Chicago, IL 60651-1467
27070253        OneMain,    PO Box,   Evansville IN 47706
27070257       +Statefarm,    One State Farm Plaza,    Bloomington IL 61710-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27070259        E-mail/Text: bkdept@brotherloan.com Sep 29 2018 01:58:36      Brother Loan,    7621 W 63rd St,
                 Summit IL 60501
27070260       +E-mail/Text: bankruptcy@callcheckmate.com Sep 29 2018 01:56:56      Checkmate,    PO Box 35220,
                 Phoenix AZ 85069-5220
27112186       +E-mail/PDF: ais.exeter.ebn@americaninfosource.com Sep 29 2018 01:54:18      Exeter Finance LLC,
                 PO Box 166097,   Irving, TX 75016-6097
27079633       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Sep 29 2018 01:53:35      Exeter Finance LLC,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,   Oklahoma City, OK 73118-7901
27070252       +E-mail/Text: bankruptcy@flagshipcredit.com Sep 29 2018 01:57:33      Flagship,    PO Box 3807,
                 Coppell TX 75019-4354
27070261        E-mail/Text: appebnmailbox@sprint.com Sep 29 2018 01:57:04      Sprint,   PO Box 4191,
                 Carol Stream IL 60197
27070255       +E-mail/Text: bnc-bluestem@quantum3group.com Sep 29 2018 01:58:04      Webbank,
                 6250 Ridgewood Rd,    St Cloud MN 56303-0820
                                                                                             TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27070256          Manny Madrigal
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 30, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 28, 2018 at the address(es) listed below:
              Deborah Kanner Ebner    dkebner@debnertrustee.com, dke@trustesolutions.net,
               IL53@ecfcbis.com;webmaster@debnertrustee.com;lizd@deborahebnerlaw.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
